353 F.2d 210
STATE OF ALASKA, Appellant,v.UNITED STATES of America, Appellee.
No. 19649.
United States Court of Appeals Ninth Circuit.
November 18, 1965.

Appeal from the United States District Court for the District of Alaska; Raymond E. Plummer, Judge, D.C., 236 F. Supp. 388.
Warren C. Colver, Atty. Gen. of Alaska, Avrum M. Gross, Geo. N. Hayes, Sp. Asst. Attys. Gen., Juneau, Alaska, for appellant.
J. Edward Williams, Acting Asst. Atty. Gen., Roger P. Marquis, Martin Green, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before HAMLEY and JERTBERG, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
On the authority of United States v. State of California, 381 U.S. 139, 85 S.Ct. 1401, 14 L.Ed.2d 296, No. 5 Original, decided May 17, 1965, subsequent to entry of the district court judgment herein, the judgment is


2
Reversed.